Action to recover damages for personal injuries sustained by plaintiff wife when she tripped and fell on an alleged defective step on a subway stairway, and by her husband to recover for medical expenses and loss of *873services. Judgment reversed on the law and a new trial granted, with costs to appellant to abide the event. It was error for the court to charge that it was the duty of the defendant “ to use its utmost skill and vigilance to guard against the possibility of accidents from the condition or defective condition of its road, stairways and platforms * * Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.